DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to an apparatus for desubliming a target compound.
Group II, claims 15-17, drawn to a system for removing a target compound from a first gas mixture comprising the target compound.
Group III, claims 18-33, drawn to a method for removing a target compound from a first gas mixture.
Group IV, claims 34-35, drawn to a method for removing a target compound from a first gas mixture via desublimation.
Group V, claim 36, drawn to a vehicle, a ship or an industrial device or system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of: an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: a desublimation means comprising a surface onto which desublimation of the target compound occurs; an inlet through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means; a target compound recovery region; an outlet through which the target compound leaves the target compound recovery region; and a cooling means that cools the desublimation means; wherein the desublimation means comprises a continuous path that passes through the cooling means and the target compound recovery region and wherein the desublimation means is movable such that the surface continuously circulates between the cooling means and the target compound recovery region, along the path. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Herzog et al. (US Pat. No. 5,307,638, hereinafter Herzog). Herzog discloses an apparatus for desubliming a target compound from a first gas mixture comprising the target compound, comprising: a desublimation means (#4) comprising a surface onto which desublimation of the target compound occurs; an inlet (#2) through which the first gas mixture enters the apparatus such that it comes into contact with the surface of the desublimation means (#4); a target compound recovery region; an outlet (#15) through which the target compound leaves the target compound recovery region; and a cooling means (#10) that cools the desublimation means (#4); wherein the desublimation means (#4) comprises a continuous path (#5, #6, #7, #8, #9) that passes through the cooling means (#10) and the target compound recovery region and wherein the desublimation .
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759